Title: To Benjamin Franklin from the Comte Biberstein Trembinski, 28 February 1784
From: Biberstein Trembinski, Franz Graf von
To: Franklin, Benjamin


          
            
              Monsieur
              au Havre en Normandie le 28 fevrier 1784:
            
            Je viens de recevoir incluse dans celle du Duc de Rochefoucauld la lettre dont Votre Excellence a bien Voulû m’honorer pour le President du Congrés des Etats Unies. Je brule de

desir de voir l’Amerique ce Monument de l’amour de la Patrie, de Valeur, et de la Vertue, et de conoitre ce peuple de héros. Si le hasard ebauche un gouvernement c’est la raison seul qui le perfectionne. Je ne doute nullement que par les Principes que les Etats adopteront pour leurs Constitution Politique, Votre Grande Republique deviendra le Model de tous les Paÿs qui aspireront a un Gouvernement heureux, comme Elle l’est deja pour ceux qui gemissant sous le joug d’un gouvernement arbitraire chercheront a rentrer dans le droit naturel de toutte Société primitive. Il ne me reste qu’une crainte, que l’etat de ma Santée ne m’empeche point d’entreprendre ce Voyage. En ce Cas la seule chose qui pouroit m’en dedomager cela seroit l’honneur de Vous Connoitre de prés et la permission que je Vous demande de Vous ecrire. Double avantages que je devrai a Mr. le Duc de Rochefoucauld et a Votre Condescendances.
            J’ai l’honneur d’etre avec la Consideration la plus distingué Monsieur de Votre Excellence le tres humble tres obeissant Serviteur
            
              fr Comte Biberstein Trembinski
            
          
          
         
          SE: Mr: franklin. Ministre Plenipotencier de la ReP: des Provinces Unies de l’amerique a: Passÿ.
        